DETAILED ACTION
	This rejection is in response to Amendments filed on 05/16/2022.
	Claims 1-4, 7-13, 16-18 are currently pending and have been examined.
Claims 5-6 and 14-15 are cancelled. 
Claims 1, 7, 10, and 16 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments, see page 9, filed 05/16/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The previous 35 U.S.C. 112(b) rejection has been withdrawn. 
With respect to applicant’s arguments on pages 11-12 of remarks filed on 05/16/2022 that the additional elements reduce the number of product menus that are retrieved and presented based on distance between vendor and consumer’s mobile device is significantly more than an abstract idea, Examiner respectfully disagrees. 
The Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. Because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. However, the way in which the additional elements use or interact with the exception may integrate it into a practical application. Accordingly, the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application.
A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field. The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter. Such claims are eligible at Step 2A because they are not "directed to" the recited judicial exception. MPEP 2106.04(d).
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.  MPEP 2106.05(a).
It is unclear how reducing the number of vendor menus retrieved and presented based on distance improves technology or integrates the claims into a practical application. Applicant does not point to any portion of the specification that provides details on how the invention improves technology by reducing vendor menus. 
   Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality generating restaurant menus with functionally claimed features and arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly. MPEP 2106.05(a). Similarly, this invention involves generating menus based on distance and displaying it which courts have held does not indicate an improvement to technology. 
With respect to applicant’s arguments on pages 12 of remarks filed on 05/16/2022 that it is far from routine and conventional to use both past transaction history and distance to organize vendor product menus that are communicated to consumers, Examiner respectfully disagrees. 
Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. MPEP 2106.05(a). Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:  adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 
Merely adding generic computer components to perform the method (e.g. retrieving, organizing, presenting vendor menus) is not sufficient to qualify as significantly more such as mere instructions to implement an abstract idea on a computer. Therefore, the claimed invention is not significantly more than the alleged abstract idea. 
Applicant’s arguments on pages 12-14 of remarks filed 05/16/2022  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument on page 15 of remarks filed 05/16/2022 that Blackhurst does not teach identifying vendors based on products of interest, Examiner respectfully disagrees.
Blackhurst teaches  identifying vendors based on products of interest because Blackhurst teaches gathering information related to offers that customers are interested in based on product and merchant as well as displaying other retailers offering similar products of interest (Blackhurst, [0056]; [0069; [0081; [0083]; [0097]). 
With respect to applicant’s argument on page 15 of remarks filed 05/16/2022 that Blackhurst does not teach vendor product menus are organized based on a distance for the respective vendor from the location of the consumer mobile electronic, Examiner respectfully disagrees.
Blackhurst teaches vendor product menus are organized based on a distance for the respective vendor from the location of the consumer mobile electronic because Blackhurst teaches prioritizing offers to customers based on customer’s device location such as offers for products within a store the customer is already located in or stores in close proximity to the customer device. (Blackhurst, [0097]; [0056-0057]; [0075-0076]:; FIG. 7, [0061]; [0110-0111]).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 7-13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation in:
Claims 1 recites:
wherein each of the plurality of standard menu templates is based on a product type for the products offered by the vendor such that vendors having the same products have the same standard menu template;
retrieving, by the vendor portal computer program, the vendor product menus for a plurality of vendors that offer the potential product type of interest;
identifying, by the vendor portal computer program, the coupon or the  discount applicable to the selected product;




Claim 10 recites
wherein each of the plurality of standard menu templates is based on a product type for the products offered by the vendor such that vendors having the same products have the same standard menu template;
the vendor portal application retrieves the vendor product menus for a plurality of vendors that offer the potential product type of interest;
the consumer portal application receives a selection of a product from one of the retrieved vendor product menu; 
the payment processing system applies the coupon or a discount to a price for the selected product from the coupon or discount information
All dependent claims inherit the same deficiencies as independent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-13, 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-4 and 7-9 are directed to a method and claims 10-13 and 16-18 are directed to a system each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 10, the claim sets forth a system for facilitating orders from a consumer to a vendor, in the following limitations:
…receives, from a plurality of vendors, product information comprising a plurality of products available from each vendor of the plurality of vendors, …
…selects, for each of the plurality of vendors, one of a plurality of standard menu templates, wherein each of the plurality of standard menu templates is based on a product type for the products offered by the vendor such that vendors having the same products have the same standard menu template;
… receives, from each vendor, a coupon or a discount applicable to at least one of the products; 
…receives a current location of the consumer mobile electronic device…; 
… identifies a potential product type of interest based on at least one past transaction with the consumer;
… retrieves the vendor product menus for a plurality of vendors that offer the potential product type of interest;
…., wherein the retrieved vendor product menus are organized based on a distance for the respective vendor from the location of the consumer mobile electronic device;
… receives a selection of a product from one of the retrieved vendor product menu;
… receives the selection of the product and identifies the coupon or the discount applicable to the selected product;
… applies the coupon or a discount to a price for the selected product from the coupon or discount information;
… receives, from …, a purchase card for a price following application of the coupon or the discount;
… conducts a transaction for the selected product.
The above-recited limitations set forth an arrangement to facilitate an order.  This arrangement amounts to certain methods of organizing human activity such as sales activities and commercial interactions between a consumer and vendor facilitating an order by a consumer selecting and paying for a product sold by a vendor.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
vendor portal computer program; presenting, by the vendor portal computer program and in a consumer portal computer application incorporated into a  payment application for a financial institution that is executed by a consumer electronic device, the retrieved vendor product menus,… (1)
system comprising: a payment processing system hosted by a first electronic device comprising at least one computer processor; a vendor portal application hosted by a second electronic device comprising at least one computer processor; and 19PATENT APPLICATIONATTORNEY DOCKET NO. 72167.001549a consumer mobile electronic device comprising at least one computer processor and executing a consumer portal application and a mobile wallet application (10);
wherein the product information is received by file transfer protocol (FTP), email, or a batch transfer (1 & 10);
the vendor portal application formats, for each vendor, the product information for each vendor into a vendor product menu using the selected standard menu template (1 &10);
the vendor product application communicates the retrieved vendor products menu to the consumer portal application; 5U.S. Patent Application Ser. No. 16/223,744 Attorney Docket No. 052227.001549the mobile wallet application  presents the retrieved vendor product menus (10).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and all dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
vendor portal computer program; presenting, by the vendor portal computer program and in a consumer portal computer application incorporated into a  payment application for a financial institution that is executed by a consumer electronic device, the retrieved vendor product menus,… (1)
system comprising: a payment processing system hosted by a first electronic device comprising at least one computer processor; a vendor portal application hosted by a second electronic device comprising at least one computer processor; and 19PATENT APPLICATIONATTORNEY DOCKET NO. 72167.001549a consumer mobile electronic device comprising at least one computer processor and executing a consumer portal application and a mobile wallet application (10);
wherein the product information is received by file transfer protocol (FTP), email, or a batch transfer (1 & 10);
the vendor portal application formats, for each vendor, the product information for each vendor into a vendor product menu using the selected standard menu template (1 &10);
the vendor product application communicates the retrieved vendor products menu to the consumer portal application; 5U.S. Patent Application Ser. No. 16/223,744 Attorney Docket No. 052227.001549the mobile wallet application  presents the retrieved vendor product menus (10).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blackhurst et al. (Pub. No.: US 2011/0191150 A1, hereinafter “Blackhurst”) in view of Siegel et al. (US Pub. No. 2003/0014317 A1, hereinafter “Siegel”) in further view of Frager et al. (US Pub. No. 2017/0011450 A1, hereinafter “Frager”).

Regarding claim 1 
Blackhurst discloses a method for facilitating orders from a consumer to a vendor comprising: in a computer program executed by information processing apparatus comprising at least one computer processor (Blackhurst, [0006], FIG. 1, [0036-0038]): 
receiving, at a vendor portal computer program for a plurality of vendors and from the plurality of vendors, product information comprising a plurality of products available from each vendor of the plurality of vendors,… (Blackhurst, [0006]: product offers that are communicated may be offers made available generally by the merchants; [0076]; FIG.1, [0034]: receive information from the merchant offer program application; FIG.4-5, [0080-0081]:  offers for products identified by the merchant offer program application from multiple merchants; [0099]:  identifies the availability of a product; [0110]: merchant offers include product information); 
receiving, at the vendor portal computer program and from each vendor, a coupon or a discount applicable to at least one of the products of the plurality of products (Blackhurst, [0106]: a merchant to enter offers into the merchant offer program application that are available to all customers; [0109]: the merchant creates and uploads offers to merchant offer program app; [0110]: the merchant associated with the product sets a discount to the offer; [0111]: merchants enter discounted product offer via merchant interface and merchant offer program receives discounted product offers; FIG.1, [0034]);
receiving, by the vendor portal computer program, a current location of a consumer mobile electronic device associated with the consumer from the consumer mobile electronic device (Blackhurst, [0097]: offers prioritized based on customer location; [0056-0057]: receiving information about the customer's 6 physical location and customer location based on device location; [0075-0076]: offers based on customer purchase history; FIG. 7, [0061]; [0110-0111]); 
identifying, by the vendor portal computer program and based on at least one past transaction with the consumer, a potential product type of interest (Blackhurst, [0007] and [0043]: offers based on customer transaction history; [0071]: analyze customer’s past purchase history; [0075]: merchant make offers to customer based on customer transaction history information; [0076]:  identify from the customer's transaction history what types of products the customer has purchased from merchants in the past and discounts the customer receives based on the customer's relationship with the merchants may be based on the purchases made by the customer with the merchant; [0077]: offer price by merchant customer previously made purchases from is discounted based on customer relationship with the merchant; FIG.4-5, [0079-0081]: identify an offer relevant to customer transaction history; [0039]: offers include products);
retrieving, by the vendor portal computer program, the vendor product menus for a plurality of vendors that offer the potential product type of interest (Blackhurst, [0056]: gather information related to offers in which the customer is interested; [0069]: determines one or more offers in which the customer may be interested based on the product, merchant, or location information received; [0081]:  offers provided to the customer  reflect offers, prices, and discounts from merchants in which the customer may be interested; [0083]: offer section 430, in some displays the other retailers that can offer the same or similar product; [0097]: offers based on product type);
presenting, by the vendor portal computer program and in a consumer portal computer application incorporated into a payment application for a financial institution that is executed by a consumer electronic device, the retrieved vendor product menus (Blackhurst, [0103]: merchant offer program is used in connection with the online banking application to present offers to customers; FIG. 8A-8B, [0104]: online banking application receives selection of offer and displays offer detail to customer; [0075-0076]: merchant make offers to customer based on customer transaction history information from purchases made by customer with merchant; [0102]: the merchant offer program application 10 is accessed though and runs inside one or more of the account management applications 30 including online banking application; [0052]: the merchant offer program application communicates with the customer's private customer account information located on the customer account systems at the financial institution; FIG.1, [0040]: customer computer systems 4 can include a communication device; [0046]: the account management applications 30 include online banking application;[0039]: offers include products),
wherein the retrieved vendor product menus are organized based on a distance for the respective vendor from the location of the consumer mobile electronic device (Blackhurst, [0097]: offers prioritized based on customer location; [0056-0057]: receiving information about the customer's 6 physical location and customer location based on device location to provide offers for store user located in as well as other stores in close proximity; [0075-0076]: offers based on customer purchase history; FIG. 7, [0061]; [0110-0111]);
receiving, by the vendor portal computer program and from the consumer portal computer application, a selection of a product offered from one of the vendor product menus (Blackhurst, FIG. 8A-8B, [0104]: online banking application receives selection of offer and displays offer detail to customer; FIG. 2B, [0084]: customer selects merchant offer displayed to customer; FIG, 2A, [0079]: display product discount/coupon list offered by merchant based on customer transaction history; [0039]: offers in include products; see at least [0059] and [0102-0103]); 
identifying, by the vendor portal computer program, the coupon or the discount applicable to the selected product; applying, by the vendor portal computer program, the coupon or the discount to a price for the selected product (Blackhurst, FIG. 8B, [0105]: merchant offer system applies the customer's discount to the appropriate account and notifies customer of discount near time of purchase; [0070]: the purchase takes into account real-time discounts; [0074]: the financial institution to provide discounted products to customers; FIG. 1, [0036], [0079]; [0100]); 
identifying, by the payment application, a purchase card for a price following application of the coupon or the discount; providing, by the payment application, the purchase card to the vendor portal computer program; and conducting, by the vendor portal computer program, a transaction for the selected product (Blackhurst, [0052]: the customer 6 makes a purchase through the merchant offer program application 10 that communicates with customer’s private account info located at financial institution; [0072]: financial institution can pull credit card as payment option; [0086]: customer selects payment method such as credit card account; [0088]: the customer 6 logs into her merchant offer program at the time of purchase to associates particular transactions and transaction amounts with particular accounts; [0090]: financial institution processes transaction between merchant and customer; FIG. 8B, [0105]; [0046]). 
Blackhurst teaches receiving, emailing, and creating offers (Blackhurst, [0100]: email; [0109-0110]: create offers) but does not explicitly teach:
wherein the product information is received by file transfer protocol (FTP), email, or a batch transfer; 
selecting, by the vendor portal computer program and for each of the plurality of vendors, one of a plurality of standard menu templates, wherein each of the plurality of standard menu templates is based on a product type for the products offered by the vendor such that vendors having the same products have the same standard menu template; 
formatting, by the vendor portal computer program and for each vendor, the received product information into a vendor product menu using the selected standard menu template.
However, Siegel teaches that it is known to include:
wherein the product information is received by file transfer protocol (FTP), email, or a batch transfer (Siegel, [0147]: transfer inventory information using File Transfer Protocol “FTP”); 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Blackhurst with Siegel to include the aforementioned limitations since such a modification would be predictable. Specifically, Blackhurst would continue to teach receiving product information except that now product information is received using FTP according to the teachings of Siegel. This is a predictable result of the combination. (Siegel, [0005-0008]).
However, Frager teaches that it is known to include:
selecting, by the vendor portal computer program and for each of the plurality of vendors, one of a plurality of standard menu templates, wherein each of the plurality of standard menu templates is based on a product type for the products offered by the vendor such that vendors having the same products have the same standard menu template; formatting, by the vendor portal computer program and for each vendor, the received product information into a vendor product menu using the selected standard menu template (Frager, [0006]: automated building out of at least one of stores settings; [0167]: general template system used for all stores/vendors; [0075-0076]:  creating a unified platform utilizing a schema of templates cross linking of items to auto build stores menu of products based on item type; [0134]:  a unified platform that hosts vendors that provide products cross-referenced between stores; [0137]: system provides template of selections for storefront and generate a profile for the vendor based on a premade menu created based on industry, theme, and genre; [0279]: Each menu item is created from an object that is already defined, it is a semantic matching process that analyzes and item's properties and makes an accurate determination as to which global object it matches);
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Blackhurst and Siegel with Frager to include the aforementioned limitations since such a modification would be predictable. Specifically, Blackhurst and Siegel would continue to selecting vendor product menu except that now templates are selected and formatted for vendor product menu based on product type according to the teachings of Frager in order to provide products in a unified system. This is a predictable result of the combination. (Frager, [0001-0003]).






Regarding claim 2 and 11 
The combination of Blackhurst, Siegel, and Frager teaches the method of claim 1, wherein the step of conducting the transaction for the product comprises: sending a payment to the vendor associated with the selected product (Blackhurst, [0086]: customer selects payment method such as credit card account; [0090]: financial institution processes transaction between merchant and customer; FIG. 8B, [0105]; FIG. 1, [0036]). 

 
Regarding claim 3 and 12 
The combination of Blackhurst, Siegel, and Frager teaches the method of claim 2, wherein the payment is sent using a different payment type from the purchase card (Blackhurst, [0075], [0087-0088] and [0046]: checking/savings account).

  
Regarding claim 4 and 13 
The combination of Blackhurst, Siegel, and Frager teaches the method of claim 3, wherein the purchase card is a credit card, and the sent payment is a check or an Automated Clearing House (ACH) transfer (Blackhurst, [0046]: payment via checking account; [0089]: electronic transfer of money to merchant by clearing house; [0103]: customer uses credit card).
 
 

 
Regarding claims 7 and 16
The combination of Blackhurst, Siegel, and Frager teaches the method of claim 1, wherein the retrieved vendor product menus are further organized based on availability of the product at the respective vendors (Siegel, [0021]: display available items; [0114]: each page is created fresh for each viewing based on inventory availability; [0159]: electronic storefronts can have inventory available in real time so that items are not ordered that are out of stock).

  
Regarding claims 8 and 17
The combination of Blackhurst, Siegel, and Frager teaches the method of claim 1, wherein the coupon or the discount is automatically identified and applied to the price for the product (Blackhurst, FIG. 8B, [0105]: discounted offer is identified or added and discount is applied directly online; [0070]; [0079]; [0100]).
  


Regarding claim 9 and 18
The combination of Blackhurst, Siegel, and Frager teaches the method of claim 1, further comprising: associating, by the vendor portal computer program, a loyalty or reward account for the consumer with the transaction (Blackhurst, [0086-0088]: account for reward points updated based on customer purchase and financial institution pays merchant the offered discounted amounts; FIG. 1, [0036]; [0100-0102] and [0105]).


Regarding claim 10 
Blackhurst discloses a system for facilitating orders from a consumer to a vendor, the system comprising: a payment processing system hosted by a first electronic device comprising at least one computer processor; a vendor portal application hosted by a second electronic device comprising at least one computer processor; and 4U.S. Patent Application Ser. No. 16/223,744 Attorney Docket No. 052227.001549a consumer mobile electronic device associated with a consumer and comprising at least one computer processor and executing a consumer portal application and a mobile wallet application, the consumer portal application presented in the mobile wallet application  (Blackhurst, [0006], FIG. 1, [0034-0038], [0040-0044]; [0103]: merchant offer program is used in connection with the online banking application to present offers to customers; FIG. 8A-8B, [0104]: online banking application); 
wherein: the vendor portal application receives, from a plurality of vendors, product information comprising a plurality of products available from each vendor of the plurality of vendors,… (Blackhurst, [0006]: product offers that are communicated may be offers made available generally by the merchants; [0076]; FIG.1, [0034]: receive information from the merchant offer program application; FIG.4-5, [0080-0081]:  offers for products identified by the merchant offer program application from multiple merchants; [0099]:  identifies the availability of a product; [0110]: merchant offers include product information);
the vendor portal application receives, from each vendor, a coupon or a discount applicable to at least one of the products (Blackhurst, [0106]: a merchant to enter offers into the merchant offer program application that are available to all customers; [0109]: the merchant creates and uploads offers to merchant offer program app; [0110]: the merchant associated with the product sets a discount to the offer; [0111]: merchants enter discounted product offer via merchant interface and merchant offer program receives discounted product offers; FIG.1, [0034]); 
 the vendor portal application receives a current location of the consumer mobile electronic device from the consumer mobile electronic device (Blackhurst, [0097]: offers prioritized based on customer location; [0056-0057]: receiving information about the customer's 6 physical location and customer location based on device location; [0075-0076]: offers based on customer purchase history; FIG. 7, [0061]; [0110-0111]);
the vendor portal application identifies a potential product type of interest based on at least one past transaction with the consumer (Blackhurst, [0007] and [0043]: offers based on customer transaction history; [0071]: analyze customer’s past purchase history; [0075]: merchant make offers to customer based on customer transaction history information; [0076]:  identify from the customer's transaction history what types of products the customer has purchased from merchants in the past and discounts the customer receives based on the customer's relationship with the merchants may be based on the purchases made by the customer with the merchant; [0077]: offer price by merchant customer previously made purchases from is discounted based on customer relationship with the merchant; FIG.4-5, [0079-0081]: identify an offer relevant to customer transaction history; [0039]: offers include products); 
the vendor portal application retrieves the vendor product menus for a plurality of vendors that offer the potential product type of interest (Blackhurst, [0056]: gather information related to offers in which the customer is interested; [0069]: determines one or more offers in which the customer may be interested based on the product, merchant, or location information received; [0081]:  offers provided to the customer  reflect offers, prices, and discounts from merchants in which the customer may be interested; [0083]: offer section 430, in some displays the other retailers that can offer the same or similar product; [0097]: offers based on product type);
the vendor product application communicates the retrieved vendor products menu to the consumer portal application, wherein the retrieved vendor product menus are organized based on a distance for the respective vendor from the location of the consumer mobile electronic device; the mobile wallet application  presents the retrieved vendor product menus (Blackhurst, [0097]: offers prioritized based on customer location; [0056-0057]: receiving information about the customer's 6 physical location and customer location based on device location to provide offers for store user located in as well as other stores in close proximity; [0075-0076]: offers based on customer purchase history; FIG. 7, [0061]; [0110-0111], 5U.S. Patent Application Ser. No. 16/223,744 Attorney Docket No. 052227.001549[0103]: merchant offer program is used in connection with the online banking application to present offers to customers; FIG. 8A-8B, [0104]: online banking application receives selection of offer and displays offer detail to customer; [0075-0076]: merchant make offers to customer based on customer transaction history information from purchases made by customer with merchant; [0102]: the merchant offer program application 10 is accessed though and runs inside one or more of the account management applications 30 including online banking application; FIG.1, [0040]: customer computer systems 4 can include a communication device; [0046]: the account management applications 30 include online banking application); 
the consumer portal application receives a selection of a product from one of the retrieved vendor product menu (Blackhurst, [0088]:  customer 6 selects the products she wants to purchase; FIG. 2B, [0084]: customer selects merchant offer displayed to customer; FIG, 2A, [0079]: display product discount/coupon list offered by merchant based on customer transaction history; see at least [0075-0076]); 
the payment processing system receives the selection of the product and identifies the coupon or the discount applicable to the selected product; the payment processing system applies the coupon or a discount to a price for the selected product from the coupon or discount information (Blackhurst, FIG. 8B, [0105]: merchant offer system applies the customer's discount to the appropriate account and notifies customer of discount near time of purchase; [0070]: the purchase takes into account real-time discounts; [0074]: the financial institution to provide discounted products to customers; FIG. 1, [0036], [0079]; [0100]); 
the consumer portal application receives, from the mobile wallet application, a purchase card for a price following application of the coupon or the discount; and the payment processing system conducts a transaction for the selected product (Blackhurst, [0086]: customer selects payment method such as credit card account; [0090]: financial institution processes transaction between merchant and customer; [0103]: Customers 6 can select to add the offers to the customer's merchant offer program directly within the customer's online banking account through the online banking application; FIG. 8B, [0105]; [0046]).
Blackhurst does not explicitly teach:
wherein the product information is received by file transfer protocol (FTP), email, or a batch transfer;
the vendor portal application selects, for each of the plurality of vendors, one of a plurality of standard menu templates, wherein each of the plurality of standard menu templates is based on a product type for the products offered by the vendor such that vendors having the same products have the same standard menu template; 
the vendor portal application formats, for each vendor, the product information for each vendor into a vendor product menu using the selected standard menu template;
However, Siegel teaches that it is known to include:
wherein the product information is received by file transfer protocol (FTP), email, or a batch transfer (Siegel, [0147]: transfer inventory information using File Transfer Protocol “FTP”); 
The motivation to combine Blackhurst and Siegel is the same as set forth above in claim 1. 
However, Frager teaches that it is known to include:
the vendor portal application selects, for each of the plurality of vendors, one of a plurality of standard menu templates, wherein each of the plurality of standard menu templates is based on a product type for the products offered by the vendor such that vendors having the same products have the same standard menu template; the vendor portal application formats, for each vendor, the product information for each vendor into a vendor product menu using the selected standard menu template (Frager, [0006]: automated building out of at least one of stores settings; [0167]: general template system used for all stores/vendors; [0075-0076]:  creating a unified platform utilizing a schema of templates cross linking of items to auto build stores menu of products based on item type; [0134]:  a unified platform that hosts vendors that provide products cross-referenced between stores; [0137]: system provides template of selections for storefront and generate a profile for the vendor based on a premade menu created based on industry, theme, and genre; [0279]: Each menu item is created from an object that is already defined, it is a semantic matching process that analyzes and item's properties and makes an accurate determination as to which global object it matches).
The motivation to combine Blackhurst and Siegel with Frager is the same as set forth above in claim 1.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as  Jammes et al. (US Pub. No. 2006/0190355 A1) related to organizing and advertising product inventory and non-patent literature related to retail formats and purchase intention as Reference-U on PTO-892. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684